Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-16 and 21-24 in the reply filed on 23 December 2021 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1- 3 and 8 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Yang et al. (US Pat. Pub. 2018/0164698).
Regarding claim 1, Yang teaches a semiconductor structure comprising:
A substrate [paragraph [0027] substrate present, not shown];
A plurality of conductive features disposed over the substrate, wherein each of the conductive features comprises:

A 2D material layer [fig. 11, 300, paragraph [0032] teaches graphene]; and
An isolation structure between the conductive features and separating the conductive features from each other [fig. 11, 1000 and 1010 are between conductive features].
Regarding claim 2, Yang teaches the semiconductor structure of claim 1, wherein the first metal layer is disposed over the 2d material layer [fig. 11, 400 is on 300].
Regarding claim 3, Yang discloses the semiconductor structure of claim 2, wherein a thickness of the first metal layer is less than a thickness of the 2d material layer [fig. 11, 400 is thinner than 300].
Regarding claim 8, Yang teaches the semiconductor structure of claim 1, wherein the isolation structure comprises a low-k dielectric structure and/or an air gap [fig. 11, 1010 is an air gap].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 21, 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang as applied to claims 1- 3 and 8 above, and further in view of Parikh (US Pat. Pub. 2021/0305087).

It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Parikh into the method of Yang by forming a second metal layer with the 2D material layer between the first and second metal layers.  The ordinary artisan would have been motivated to modify Yang in the manner set forth above for at least the purpose of utilizing a layer which improves adhesion and reduces grain size of the 2D material layer [Parikh, paragraph [0048]].
Regarding claim 5, Yang in view of Parikh teaches the semiconductor structure of claim 1, wherein the 2D material layer is disposed over the first metal layer [utilizing a metal liner layer as taught in Parikh above, the 2D material layer can be interpreted as being on the first metal layer (liner layer) while 400 can be interpreted as the second metal layer].
Regarding claim 21, Yang in view of Parikh discloses a semiconductor structure comprising:
A substrate [paragraph [0027] substrate present, not shown]; and
A conductive feature disposed over the substrate, wherein the conductive feature comprises:

A second 3d material layer between the substrate and the first 3d material layer [Parikh, fig. 1g, 245, metal liner layer, paragraph [0048] teaches Ti, Ir, Pt]; and
A 2d material layer between the first 3d material layer and the second 3d material layer [Yang, fig. 11, 300, paragraph [0032] teaches graphene].
Regarding claim 23, Yang in view of Parikh teaches the semiconductor structure of claim 21, wherein a thickness of the 2d material layer is similar or greater than a thickness of the first 3d material layer [Yang, fig. 11, 300 is thicker than 400] and a thickness of the second 3D material layer [Parikh, fig. 1g, 250 is thicker than 245].
Regarding claim 24, Yang in view of Parikh discloses the semiconductor structure of claim 21, further comprising an isolation structure adjacent to the conductive feature [Yang, fig. 11, 1000 and 1010].
Allowable Subject Matter
Claims 9-16 are allowed.
Claims 6, 7, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 9, the prior art fails to disclose or suggest the structure as claimed. Specifically, the prior art fails to teach a second conductive feature in the dielectric structure and coupled to the first dielectric feature and a conductive line over .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M PARKER whose telephone number is (571)272-8794. The examiner can normally be reached M-F 7:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.P/Examiner, Art Unit 2816                                                                                                                                                                                                        








/JAEHWAN OH/Primary Examiner, Art Unit 2816